HARALSON, J.
1. There was no error in the ruling of the court, in not allowing the witness, Annie Lou Swoope, to be contradicted by her husband, Wesley Swoope. The communications by the wife to the husband, which defendant proposed to contradict by him, were shown to have been private, when she and her husband were alone.—Owen v. The State, 78 Ala. 425 ; 1 Green. Ev., § 254.
2. The charge asked by defendant was properly refused. It excluded the jury by its terms, from finding the defendant guijty of murder in the second degree, or manslaughter in either degree, all of which were included in the indictment. They were confined by the charge, to a conviction of murder in the first degree or to an acquittal.—Evans v. The State, 109 Ala. 23.
We find no error in .the record, and the judgment and sentence of the lower court are affirmed.
Affirmed. .